IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-19-00039-CR

NATHAN DANIELE AYERS,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee




                            From the 85th District Court
                                Brazos County, Texas
                          Trial Court No. 18-01443-CRF-85


                           MEMORANDUM OPINION


       Pursuant to a plea agreement, Appellant Nathan Daniele Ayers pleaded guilty to

the second-degree felony offense of possession of a controlled substance, cocaine, in an

amount of four grams or more but less than 200 grams, and the trial court assessed his

punishment at ten years’ imprisonment. Ayers appeals. In two issues, Ayers contends:

(1) the trial court abused its discretion in denying his motion to suppress, and (2) the trial
court’s judgment should be reformed to reflect the pretrial jail time credit to which he is

entitled. We will affirm as modified.

                                        Background

        Ayers filed a motion to suppress the evidence against him in this case. During the

motion-to-suppress hearing, Ayers argued that the evidence should be suppressed

because the arresting officer lacked reasonable suspicion to conduct the traffic stop that

led to Ayers’s arrest.

        The arresting officer, Jason Summers of the College Station Police Department,

testified during the motion-to-suppress hearing that he was on patrol the night of January

14, 2018. At approximately 9:56 p.m., Summers was in his patrol car at a stoplight facing

east on Dominik Drive when Ayers’s vehicle, traveling northbound on George Bush

Drive East, passed through the intersection in front of Summers. Summers observed that

there were no lights illuminating the rear license plate of Ayers’s vehicle and conducted

a traffic stop.

        The State offered, and the trial court admitted as evidence, two exhibits that

Summers explained were still photos taken from his in-car camera video of the stop.

Summers testified that the images showed light coming from the headlights and taillights

of Ayers’s vehicle but no illumination in the area where the license plate was located.

Summers further explained that he had noticed Ayers’s vehicle earlier that same night




Ayers v. State                                                                       Page 2
and had noted the vehicle’s malfunctioning license plate light. Because he was on foot

patrol, Summers was unable to stop the vehicle at that time.

        On cross-examination, Summers acknowledged that he had not been within fifty

feet of Ayers’s vehicle while driving before conducting the traffic stop. The defense

offered into evidence another portion of Summers's in-car video of the stop,1 and

Summers agreed that the license plate appeared to be illuminated in the video. But on

redirect examination, Summers testified that an extraneous light source such as the

headlamps of his patrol vehicle or a streetlight could have illuminated the reflective

material of the license plate, making it seem illuminated in the video. Summers also

noted that Ayers turned off his vehicle during a portion of the stop, and as a result, the

vehicle's lights also turned off. Summers testified that the license plate could still be seen

even with the vehicle lights off because the patrol car's lights reflected off the license plate.

        Ayers called the owner of the vehicle to testify at the motion-to-suppress hearing.

She testified that Ayers was driving at the time of the stop and that when Ayers was

stopped, he called her to tell her that he had been pulled over. She was close by and

walked over to Ayers’s location. She told the officers that the vehicle was hers, and the

police released it to her. She testified that after she drove the vehicle back to her nearby




1The trial court admitted the entire video as evidence but clarified that it was considering only the limited
portion of the video offered by the defense.

Ayers v. State                                                                                        Page 3
apartment that night, she took a photograph to show that the rear license plate light was

properly functioning. The photograph was admitted into evidence.

        At the conclusion of the suppression hearing, the trial court denied Ayers's

motion. The trial court subsequently made findings of fact and conclusions of law.

                                   Motion to Suppress

        In his first issue, Ayers contends that the trial court abused its discretion in

denying his motion to suppress because Summers lacked reasonable suspicion to detain

him.

        We review a trial court's ruling on a motion to suppress evidence under a

bifurcated standard of review. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App.

2007). In reviewing the trial court's decision, we do not engage in our own factual review.

Romero v. State, 800 S.W.2d 539, 543 (Tex. Crim. App. 1990). The trial judge is the sole

trier of fact and judge of the credibility of the witnesses and the weight to be given their

testimony. Wiede v. State, 214 S.W.3d 17, 24–25 (Tex. Crim. App. 2007). Therefore, we

give almost total deference to the trial court's rulings on (1) questions of historical fact,

even if the trial court's determination of those facts was not based on an evaluation of

credibility and demeanor; and (2) application-of-law-to-fact questions that turn on an

evaluation of credibility and demeanor. Amador, 221 S.W.3d at 673; Montanez v. State, 195

S.W.3d 101, 108–09 (Tex. Crim. App. 2006). But we review de novo the trial court's




Ayers v. State                                                                         Page 4
determination of the law and its application of law to facts that do not turn upon an

evaluation of credibility and demeanor. Amador, 221 S.W.3d at 673.

        When reviewing the trial court’s ruling on a motion to suppress, we must view the

evidence in the light most favorable to the trial court’s ruling. Wiede, 214 S.W.3d at 24;

State v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006). When the trial court makes

explicit fact findings, we determine whether the evidence, when viewed in the light most

favorable to the trial court’s ruling, supports those fact findings. Kelly, 204 S.W.3d at 818-

19. We then review the trial court’s legal ruling de novo, unless the trial court made

explicit findings of fact, supported by the record, that are dispositive of the legal issue.

Id. at 819.

        Under Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968), the police can

stop and briefly detain a person for investigative purposes if they have a reasonable

suspicion supported by articulable facts that criminal activity may be afoot. United States

v. Sokolow, 490 U.S. 1, 7, 109 S.Ct. 1581, 1585, 104 L.Ed.2d 1 (1989) (citing Terry, 392 U.S. at

30, 88 S.Ct. at 1884–85). Reasonable suspicion exists when, based on the totality of the

circumstances, the officer has specific, articulable facts that, when combined with rational

inferences from those facts, would lead him to reasonably conclude that a particular

person is, has been, or soon will be engaged in criminal activity. Ford v. State, 158 S.W.3d

488, 492–93 (Tex. Crim. App. 2005).




Ayers v. State                                                                           Page 5
        The State does not have to establish with absolute certainty that a crime occurred

but must elicit testimony of sufficient facts to show that the officer had reasonable

suspicion that the defendant committed a traffic violation. See Abney v. State, 394 S.W.3d

542, 548 (Tex. Crim. App. 2013); Garcia v. State, 827 S.W.2d 937, 944 (Tex. Crim. App. 1992).

In deciding whether reasonable suspicion existed, we look at the facts available to the

officer at the time of the detention. Crain v. State, 315 S.W.3d 43, 52–53 (Tex. Crim. App.

2010). This is an objective standard that disregards any subjective intent of the officer

making the stop and looks solely to whether an objective basis for the stop exists. Ford,

158 S.W.3d at 492. Whether the totality of the circumstances is sufficient to support an

officer's reasonable suspicion is a legal question that we review de novo. See Madden v.

State, 242 S.W.3d 504, 517 (Tex. Crim. App. 2007).

        The Texas Transportation Code requires the operator of a motor vehicle to have a

taillamp or separate lamp that illuminates the rear license plate. TEX. TRANSP. CODE ANN.

§ 547.322(f). Section 547.322(f) provides:

        A taillamp or a separate lamp shall be constructed and mounted to emit a
        white light that:

                 (1) illuminates the rear license plate; and

                 (2) makes the plate clearly legible at a distance of 50 feet from the
                 rear.

Id.




Ayers v. State                                                                           Page 6
        Ayers argues that Summers was not shown to have had reasonable suspicion for

the stop because the photos and video introduced during the suppression hearing show

proper illumination of the license plate of Ayers’s vehicle.          Ayers contends that

Summers's testimony that the illumination was from an extraneous light source is

meaningless given the contradicting photographic and video evidence.

        We generally “give almost total deference to a trial court’s determination of the

historical facts that the record supports especially when the trial court’s findings are

based on an evaluation of credibility and demeanor.” Carmouche v. State, 10 S.W.3d 323,

332 (Tex. Crim. App. 2000) (quoting Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App.

1997)). In Carmouche, however, the Court of Criminal Appeals declined in the “unique

circumstances of [that] case” to give “almost total deference” to the trial court’s findings.

Id. The Carmouche court explained that the nature of the evidence presented in the

videotape from the patrol car’s camera did not pivot “on an evaluation of credibility and

demeanor”; rather, the videotape presented “indisputable visual evidence” contradicting

essential portions of the officer's testimony. Id. The Carmouche court thus held: “In these

narrow circumstances, we cannot blind ourselves to the videotape evidence simply

because [the officer’s] testimony may, by itself, be read to support the Court of Appeals’

holding.” Id.

        Carmouche, however, is distinguishable from this case. The photo and video

evidence admitted at the suppression hearing here is not “indisputable visual evidence”


Ayers v. State                                                                         Page 7
contradicting essential portions of Summers’s testimony. Most of the relevant portion of

Summers’s in-car camera video was taken from behind Ayers's vehicle such that

Summers’s patrol car lights could have illuminated the license plate, just as Summers

testified. Summers also identified two still photographs from the video, in which the

license plate did not seem to be illuminated. Taking into account the distance, darkness,

and the quality of video, we therefore cannot conclude from the video alone whether

Ayers's license plate was lit.

        Because the video and photographic evidence is not indisputable here, Summers's

testimony cannot be disregarded as meaningless. Instead, we must give almost total

deference to the trial court’s rulings on questions that turn on the trial court's evaluation

of credibility and demeanor. See Wiede, 214 S.W.3d at 24. As the finder of fact, the trial

court was free to believe Summers's testimony that he observed that there were no lights

illuminating Ayers’s rear license plate when Summers’s conducted the traffic stop.

        Ayers also argues that Summers could not have had reasonable suspicion for the

stop because Summers admitted that he was never within fifty feet of Ayers's vehicle

before stopping him. Ayers contends that without Summers positioning himself fifty feet

from the vehicle's rear, Summers could not have established a reasonable suspicion that

Ayers’s vehicle violated section 547.322(f)(2). However, section 547.322 uses the term

“and” to require compliance with both (f)(1) and (f)(2). See TEX. TRANSP. CODE ANN. §

547.322. Therefore, a violation of either (f)(1) or (f)(2) is a violation of section 547.322. See


Ayers v. State                                                                            Page 8
id.; Gelinas v. State, 398 S.W.3d 703, 709 (Tex. Crim. App. 2013) (plurality op.).

Accordingly, Summers could have had reasonable suspicion that Ayers violated section

547.322 even if Ayers’s license plate was clearly legible fifty feet from the rear of Ayers's

vehicle. See TEX. TRANSP. CODE ANN. § 547.322; Gelinas, 398 S.W.3d at 709.

        Considering the totality of the circumstances, we therefore conclude that Summers

had specific, articulable facts that, when combined with rational inferences from those

facts, would have led him to reasonably conclude that Ayers had violated section

547.322(f) of the Transportation Code at the time of the stop. We thus hold that the trial

court did not err in concluding that Summers had reasonable suspicion to stop and detain

Ayers. See Ford, 158 S.W.3d at 492–93. Accordingly, the trial court did not err in denying

Ayers's motion to suppress. We overrule his first issue.

                                  Pretrial Jail Time Credit

        In his second issue, Ayers argues that the trial court’s judgment should be

reformed to properly reflect the pretrial jail time credit to which he is entitled. The State

concedes error, and we agree.

        Texas Code of Criminal Procedure article 42.03 provides that the trial court “shall

give the defendant credit on the defendant’s sentence for the time that the defendant has

spent . . . in jail for the case.” TEX. CODE CRIM. PROC. ANN. art. 42.03, § 2(a). The judgment

in this case reflects a total jail time credit of 269 days, which Ayers suggests should instead

be 369 days. The 369-day credit is based on documents in the record from the Brazos


Ayers v. State                                                                           Page 9
County Sheriff's Office reflecting pretrial incarceration of January 15, 2018, January 16,

2018, and January 22, 2018, to the time of sentencing on January 23, 2019.

        Because an appellate court has the authority to modify an incorrect judgment to

make the record speak the truth when it has the necessary information to do so, we

modify the trial court’s judgment to reflect a total jail time credit of 369 days. See TEX. R.

APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993). We sustain

Ayers’s second issue.

                                             Conclusion

        We modify the trial court's judgment to reflect a total jail time credit of 369 days.

We otherwise affirm the trial court's judgment as modified.




                                                         MATT JOHNSON
                                                         Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Davis2
Affirmed as modified
Opinion delivered and filed August 25, 2021
Do not publish
[CR25]




2The Honorable Rex Davis, Senior Justice (Retired) of the Tenth Court of Appeals, sitting by assignment of
the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE ANN. §§ 74.003, 75.002, 75.003.

Ayers v. State                                                                                    Page 10